Title: From John Adams to Henry Marchant, 16 January 1795
From: Adams, John
To: Marchant, Henry



Dear Sir
Philadelphia January 16. 1795

I received your kind Letter of the 19. Ult. with Pleasure, as I ever have and always shall receive all your Letters.  Our Acquaintance and I hope I may say Friendship is almost forty years old, and I am more attached, than the Adage to Old Friendships even than to old Wine.
The Questions which now agitate, not only this Country but all Europe, especially France England Holland Switzerland Scotland Ireland relative to popular voluntary Associations, do not Seem to be to have been considered with the maturity nor discussed with the Discernment, they require.  The Legality of such Self Created Societies had been admitted in Terms too unqualified, and without the necessary Restrictions and Limitations, in some Places, and denied in too general and universal Language in others. in Switzerland they have hanged, banished and imprisoned for twenty Years, for social festivities that We should think perfectly innocent.  In Scotland they have transported to South Wales, in some instances for Societies not very reprehensible.—But in our own dear Country Some Gentlemen roundly assert the Right of the People to meet when where and in what Numbers they please to appoint Presidents & secretaries: to keep Records; to correspond with whom they please: to say what they please; to resolve and write what they please and to publish it in Pamphlets & Newspapers when they will; to circulate it far and wide; to condemn & censure at their Pleasure any Law, or any Magistrate; for the express purpose of creating discontent and sowing discord between the People and their Rulers.  Private Societies for Conversation, for petitioning the Legislature, or for instructing Representatives, peaceably & decently held are lawful enough: but as soon as they do an unlawful Act, they become in the Eye of the Law and of Reason unlawful Assemblies from the Beginning.—And I fear, that in this Country the Government will be obliged to resort sooner or later to Prosecutions against some of these People for Libels, or for Riots and unlawful assemblies, or perhaps for Treason, But enough of these Vermin.
Pray My Dear Friend Let Us learn to be patient on the score of foreign Negotiations—It They must be Secret, till it is they are mature—I know no more than you, of Mr Jays Negotiations.
As You State the Case, I should think Restoration ought to be adjudged.—The cursed Pirates from Charleston ought to have more done to them than stopping their Plunder.
On the subject of your Petition I have consulted several of the Senaters and shewn them your Letter.  No Man has pretended to say he thought it unreasonable: But every Body dreads to say a Word on any such subject there are Such Numbers complaining and petitioning for increase of pay.  The Value of Money is not now one half of what it was in 1789, When the salaries were fixed.  I shall certainly promote your Petition as much as I can—But you know that it is very rarely that I can do any Thing.
We go on, much as We did, when you and I were together in Congress, disputing forever and about equally divided in every Thing.  I suppose it will be always nearly so.  No Matter; if the Result is Obeyed all will be well: but when the Minority take it into their heads to be disobedient, I know not where We shall find a Remedy.  specially if the Minority should have any Auxiliaries—But—
I am my dear sir, most heartily your / Friend and humble servant

John Adams